Citation Nr: 1531482	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-25 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether vacatur of a decision of the Board of Veterans Appeals denying a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, issued on February 18, 2015, is warranted.

2.  Entitlement to a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1993. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 18, 2015, the Board issued a decision denying a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling.

2.  To ensure due process of law, the Veteran should be rescheduled for a Board hearing on the issue of entitlement to a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, prior to Board adjudication of the issue.


CONCLUSION OF LAW

The criteria for vacatur of the February 18, 2015, Board decision denying a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.904(a), 20.700, 20.704 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    
	
In this case, prior to issuance of a February 18, 2015, Board decision denying a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, the Board received a written statement from the Veteran requesting to appear personally at a Board hearing and providing additional argument, with additional medical evidence attached to the statement.  The statement and its attachments were mistakenly forwarded to the RO, and not reviewed by the Board or associated with the claims file at the time the Board issued its decision.  

Given the above, the Board finds that vacatur of the Board decision denying a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, issued on February 18, 2015, is warranted, so that the Veteran may be afforded a Board hearing as requested, and that his appeal may be adjudicated accordingly.  See 38 C.F.R. § 20.700.  Therefore, the February 18, 2015, Board decision denying a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, must be vacated.


ORDER

The decision of the Board denying a higher initial disability rating for reactive airway disease, currently rated at 10 percent disabling, issued on February 18, 2015, is vacated.



REMAND

The appeal must be remanded to afford the Veteran a Board personal hearing for the reasons discussed above.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


